DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent No. 8,240,752 B2; “Katayama”) in view of  Nagashima et al. (U.S. Patent No. 6,431,644 B1; “Nagashima”).



Katayama discloses:
Regarding claim 1:
An actuator apparatus (1; FIG. 1) comprising: 
a gear housing (42) including an arrangement surface (surface at 42 in FIG. 3) of a drive gear (23), the arrangement surface being provided at an outer side of the gear housing (col. 4, ll. 1-5, “the driving device 4 mainly includes a driving gear 23 disposed on the lower surface of the front frame 12 and is meshed with gears (driven gears 21) of cables 22, and a motor 24 which rotates and drives the driving”);
a guide member (25) of a drive cable (22) meshing with the drive gear (FIG. 1 depicts the guide members 25L, 25R guiding cables 22 which is meshed with drive gear 23), the guide member being provided to extend in an arrangement direction of the drive cable (both cables 22 and guide members 25 extend laterally as seen in FIG. 1); and a fixing portion (61, 71) provided at the arrangement surface and configured to fix the guide member relative to the gear housing (FIG. 4B and 5B depict the guide member fixed to the housing via fixing portions 61, 71).
However, Katayama does not expressly disclose a cover member fixed to the gear housing in a state of covering the drive gear.
Nagashima teaches a cover member (43; FIG. 3) fixed to a gear housing (16; col. 6, ll. 8-9, “a screw connection is made between the box 43 and the housing”) in a state of covering a drive gear (13; col. 5, ll. 19-23) for the purpose of covering and concealing i.e. protecting the gear and cables (col. 5, ll. 19-523).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katayama to include a cover member fixed to the gear housing in a state of covering the drive gear, as taught by Nagashima, for the purpose of covering and concealing i.e. protecting the gear and cables.


Katayama as modified above further teaches the following:
Regarding claim 2:
The actuator apparatus according to claim 1, wherein the fixing portion corresponds to a press-fitting portion opening (FIG. 4B depicts such an opening between claw parts 62; FIG. 5B depicts such an opening between portions 601 and 503b) in an assembling direction of the cover member relative to the gear housing (FIG. 3 in Nagashima indicates a vertical assembling direction per the dashed lines; the aforementioned openings are open in a vertical direction or at least have a vertical component), and the cover member includes a holding portion (43b in Nagashima; col. 5, ll. 44-50) configured to position the guide member relative to the press-fitting portion by holding the guide member (col. 5, l. 65 – col. 6, l. 1, “The mounting of the aforementioned driving device 1 is as follows: Fitting the lid 19 into the bottom of the box 43 is made under the condition that the supporting members 18 are disposed inside the box 43 and the four casing pipes 6 are fitted into the respective holding holes 43b, which results in that the casing pipes 6 and the supporting members 18 are mounted in the box 43. It is to be noted at this time the geared cables 12 are still out of the respective casing pipes 6. Next, the geared cable 12 is inserted into the corresponding casing pipe 6 from its end which is at the side of the corresponding link mechanism 5. And, a screw connection is made between the box 43 and the housing 16 in order that within the box 43 each of the geared cable 12 is brought into meshing engagement with the output gear 13 which is placed outside the housing 16 in which the motor 11, the gear mechanism 14, and the circuit substrate 15 are accommodated. Thus, the driving device 1 is made to be connected to the front frame 42” thereby indicating that cover 43, namely the manner in which cover 43 is positioned onto the gear housing, is configured i.e. inherently capable of positioning the guide member relative to the press-fitting portion by holding the guide member).
Regarding claim 5:
The actuator apparatus according to claim 1, wherein the guide member is configured to guide the drive cable to a lengthwise-direction end portion of a guide rail (depicted in FIG. 1; col. 4, ll. 21-29, “the guide pipe 25L is a cylindrical member covering the cable 22L which connects the driving device 4 and the left side rear part slider 7L (see FIG. 1).Although the material of the guide pipe 25L is not limited, 25 the guide pipe 25L is formed of resin in the embodiment. The guide pipe 25L includes a drive guide pipe part 25La which guides the cable22 to the side of the guide rail UL and an idle guide pipe part 25Lb through which the free end of the cable 22L is inserted”), and the guide rail is provided as a pair (11L, 11R) to be arranged apart from each other (FIG. 1 depicts the pair of rails 11L and 11R as spaced laterally apart from each other), and the cover member is provided integrally with a connecting housing configured to connect the guide rails to each other (cover member 43 in Nagashima is integral with a connecting housing 42 which in turn is connected to the guide rails 43 as seen in FIG. 5 in Nagashima; col. 4, ll. 26-31).
Regarding claim 6:
The actuator apparatus according to claim 2, wherein the guide member is configured to guide the drive cable to a lengthwise-direction end portion of a guide rail (depicted in FIG. 1; col. 4, ll. 21-29, “the guide pipe 25L is a cylindrical member covering the cable 22L which connects the driving device 4 and the left side rear part slider 7L (see FIG. 1).Although the material of the guide pipe 25L is not limited, 25 the guide pipe 25L is formed of resin in the embodiment. The guide pipe 25L includes a drive guide pipe part 25La which guides the cable22 to the side of the guide rail UL and an idle guide pipe part 25Lb through which the free end of the cable 22L is inserted”), and the guide rail is provided as a pair (11L, 11R) to be arranged apart from each other (FIG. 1 depicts the pair of rails 11L and 11R as spaced laterally apart from each other), and the cover member is provided integrally with a connecting housing configured to connect the guide rails to each other (cover member 43 in Nagashima is integral with a connecting housing 42 which in turn is connected to the guide rails 43 as seen in FIG. 5 in Nagashima; col. 4, ll. 26-31).
Regarding claim 8:
A sunroof apparatus (depicted in FIG. 1) comprising an actuator apparatus (1; FIG. 1), the actuator apparatus including:
a gear housing (42) including an arrangement surface (surface at 42 in FIG. 3) of a drive gear (23), the arrangement surface being provided at an outer side of the gear housing (col. 4, ll. 1-5, “the driving device 4 mainly includes a driving gear 23 disposed on the lower surface of the front frame 12 and is meshed with gears (driven gears 21) of cables 22, and a motor 24 which rotates and drives the driving”);
a cover member (43 in FIG. 3 in Nagashima) fixed to a gear housing (16 in Nagashima, col. 6, ll. 8-9, “a screw connection is made between the box 43 and the housing”) in a state of covering a drive gear (13 in Nagashima; col. 5, ll. 19-23 in Nagashima);
a guide member (25) of a drive cable (22) meshing with the drive gear (FIG. 1 depicts the guide members 25L, 25R guiding cables 22 which is meshed with drive gear 23), the guide member being provided to extend in an arrangement direction of the drive cable (both cables 22 and guide members 25 extend laterally as seen in FIG. 1); and a fixing portion (61, 71) provided at the arrangement surface and configured to fix the guide member relative to the gear housing (FIG. 4B and 5B depict the guide member fixed to the housing via fixing portions 61, 71).
Regarding claim 9:
The sunroof apparatus according to claim 8, wherein the fixing portion corresponds to a press-fitting portion opening (FIG. 4B depicts such an opening between claw parts 62; FIG. 5B depicts such an opening between portions 601 and 503b) in an assembling direction of the cover member relative to the gear housing (FIG. 3 in Nagashima indicates a vertical assembling direction per the dashed lines; the aforementioned openings are open in a vertical direction or at least have a vertical component), and the cover member includes a holding portion (43b in Nagashima; col. 5, ll. 44-50) configured to position the guide member relative to the press-fitting portion by holding the guide member (col. 6, ll. “The mounting of the aforementioned driving device 1 is as follows: Fitting the lid 19 into the bottom of the box 43 is made under the condition that the supporting members 18 are disposed inside the box 43 and the four casing pipes 6 are fitted into the respective holding holes 43b, which results in that the casing pipes 6 and the supporting members 18 are mounted in the box 43. It is to be noted at this time the geared cables 12 are still out of the respective casing pipes 6. Next, the geared cable 12 is inserted into the corresponding casing pipe 6 from its end which is at the side of the corresponding link mechanism 5. And, a screw connection is made between the box 43 and the housing 16 in order that within the box 43 each of the geared cable 12 is brought into meshing engagement with the output gear 13 which is placed outside the housing 16 in which the motor 11, the gear mechanism 14, and the circuit substrate 15 are accommodated. Thus, the driving device 1 is made to be connected to the front frame 42” thereby indicating that cover 43, namely the manner in which cover 43 is positioned onto the gear housing, is configured i.e. inherently capable of positioning the guide member relative to the press-fitting portion by holding the guide member).
Regarding claim 11:
The sunroof apparatus according to claim 8, wherein the guide member is configured to guide the drive cable to a lengthwise-direction end portion of a guide rail (depicted in FIG. 1; col. 4, ll. 21-29, “the guide pipe 25L is a cylindrical member covering the cable 22L which connects the driving device 4 and the left side rear part slider 7L (see FIG. 1).Although the material of the guide pipe 25L is not limited, 25 the guide pipe 25L is formed of resin in the embodiment. The guide pipe 25L includes a drive guide pipe part 25La which guides the cable22 to the side of the guide rail UL and an idle guide pipe part 25Lb through which the free end of the cable 22L is inserted”), and the guide rail is provided as a pair (11L, 11R) to be arranged apart from each other (FIG. 1 depicts the pair of rails 11L and 11R as spaced laterally apart from each other), and the cover member is provided integrally with a connecting housing configured to connect the guide rails to each other (cover member 43 in Nagashima is integral with a connecting housing 42 which in turn is connected to the guide rails 43 as seen in FIG. 5 in Nagashima; col. 4, ll. 26-31).
Regarding claim 12:
A manufacturing method of an actuator apparatus (1; FIG. 1), the method comprising: 
assembling a cover member (43 in Nagashima) relative to a gear housing (12; col. 6, ll. 8-9 in Nagashima, “a screw connection is made between the box 43 and the housing”), the gear housing (42) ) including an arrangement surface (surface at 42 in FIG. 3) of a drive gear (23), the arrangement surface being provided at an outer side of the gear housing (col. 4, ll. 1-5, “the driving device 4 mainly includes a driving gear 23 disposed on the lower surface of the front frame 12 and is meshed with gears (driven gears 21) of cables 22, and a motor 24 which rotates and drives the driving”);
fixing a guide member (25) of a drive cable (22) to the arrangement surface (FIG. 4B and 5B depict the guide member fixed to the housing via fixing portions 61, 71), the drive cable meshing with the drive gear (FIG. 1 depicts the guide members 25L, 25R guiding cables 22 which is meshed with drive gear 23), the guide member being provided to extend in an arrangement direction of the drive cable (both cables 22 and guide members 25 extend laterally as seen in FIG. 1);
the arrangement surface is provided with a press-fitting portion opening (FIG. 4B depicts such an opening between claw parts 62; FIG. 5B depicts such an opening between portions 601 and 503b) in an assembling direction of the cover member relative to the gear housing (FIG. 3 in Nagashima indicates a vertical assembling direction per the dashed lines; the aforementioned openings are open in a vertical direction or at least have a vertical component), the press-fitting portion serves as a fixing portion to fix the guide member to the arrangement surface (col. 5, ll. 31-38; col. 6, ll. 26-32), the method comprising:
holding the guide member at the cover member before the gear housing and the cover member are assembled to each other (col. 5, l. 65 – col. 6, l. 15, “The mounting of the aforementioned driving device 1 is as follows: Fitting the lid 19 into the bottom of the box 43 is made under the condition that the supporting members 18 are disposed inside the box 43 and the four casing pipes 6 are fitted into the respective holding holes 43b, which results in that the casing pipes 6 and the supporting members 18 are mounted in the box 43. It is to be noted at this time the geared cables 12 are still out of the respective casing pipes 6. Next, the geared cable 12 is inserted into the corresponding casing pipe 6 from its end which is at the side of the corresponding link mechanism 5. And, a screw connection is made between the box 43 and the housing 16 in order that within the box 43 each of the geared cable 12 is brought into meshing engagement with the output gear 13 which is placed outside the housing 16 in which the motor 11, the gear mechanism 14, and the circuit substrate 15 are accommodated. Thus, the driving device 1 is made to be connected to the front frame 42” thereby indicating that the guide member is held at the cover member prior to being assembled to the gear housing 16); and
pressing the guide member, which has been positioned by being held by the cover member, into the press-fitting portion when assembling the gear housing and the cover member to each other (upon positioning the cover onto the gear housing, as described in Nagashima col. 5, l. 65 – col. 6, l. 15, the guide member is, during such a procedure, press fitted into the press-fit portions 61, 71, as described in col. 5, ll. 31-38, col. 6, ll. 26-32 in Katayama).
Claim(s) 3, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of  Nagashima, as applied to claims 1, 2, and 8 above, and further in view of Ota et al. (JP 2000283256 A; “Ota”).
	Regarding claims 3, 4, and 10, Katayama as modified above teaches a sliding-contact member (S; FIG. A below) provided at a position at which the sliding-contact member sandwiches a meshing portion (21) of the drive cable between the sliding-contact member and the drive gear (FIG. A below depicts the meshing portion 21 disposed between i.e. sandwiched by the sliding members A and the gear 23), the meshing portion meshing with the drive gear (col. 4, ll. 1-5).

    PNG
    media_image1.png
    424
    561
    media_image1.png
    Greyscale

FIGURE A: ANNOTATED VIEW OF KATAYAMA
However, Katayama does not expressly disclose that the gear housing corresponds to a resin molded part and the sliding-contact member corresponds to an insert member formed integrally with the gear housing.
Ota teaches a gear housing (2) corresponding to a resin molded part (¶ [0009], “drive nit 4 has a casing C made of thermoplastic synthetic resin material”) and a sliding-contact member (9, 10) corresponds to an insert member (portion 9a is inserted through element 12, see in FIG. 1) formed integrally with the gear housing (¶ [0009], “cable guides 9 are integrally formed”) as a particular configuration for the sliding-contact member to prevent the cables from escaping outward (¶ [0009]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katayama such that the gear housing corresponds to a resin molded part and the sliding-contact member corresponds to an insert member formed integrally with the gear housing, as taught by Ota, as a particular configuration for the sliding-contact member to prevent the cables from escaping outward and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Katayama as modified above further teaches the following:
Regarding claim 7:
The actuator apparatus according to claim 3, wherein the guide member is configured to guide the drive cable to a lengthwise-direction end portion of a guide rail (depicted in FIG. 1; col. 4, ll. 21-29, “the guide pipe 25L is a cylindrical member covering the cable 22L which connects the driving device 4 and the left side rear part slider 7L (see FIG. 1).Although the material of the guide pipe 25L is not limited, 25 the guide pipe 25L is formed of resin in the embodiment. The guide pipe 25L includes a drive guide pipe part 25La which guides the cable22 to the side of the guide rail UL and an idle guide pipe part 25Lb through which the free end of the cable 22L is inserted”), and the guide rail is provided as a pair (11L, 11R) to be arranged apart from each other (FIG. 1 depicts the pair of rails 11L and 11R as spaced laterally apart from each other), and the cover member is provided integrally with a connecting housing configured to connect the guide rails to each other (cover member 43 in Nagashima is integral with a connecting housing 42 which in turn is connected to the guide rails 43 as seen in FIG. 5 in Nagashima; col. 4, ll. 26-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656